Name: Commission Regulation (EEC) No 1557/85 of 6 June 1985 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 6 . 85 Official Journal of the European Communities No L 149/ 11 COMMISSION REGULATION (EEC) No 1557/85 of 6 June 1985 on the supply of various lots of skimmed-milk powder as food aid aid (4), as amended by Regulation (EEC) No 1886/83 (*) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 298/85 (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down implementing rules for 1984 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the supply of the quantity of skimmed-milk powder set out therein ; Whereas, therefore, supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83, supply skimmed-milk powder as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 June 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6 . 1968 , p . 13 . 0 OJ No L 137, 27 . 5 . 1985, p . 5 . (3) OJ No L 124, 11 . 5 . 1984, p . 1 . (4) OJ No L 142, 1 . 6 . 1983, p. 1 . O OJ No L 187, 12. 7. 1983, p . 29 . No L 149/ 12 Official Journal of the European Communities 8 . 6 . 85 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 25 October 1984 2. Recipient 3 . Country of destination | Guyana 4. Stage and place of delivery fob 5. Representative of the recipient Ruys &amp; Co., Antwerpen, Attn. M. Verbeek, Tel . (03) 233 87 90, telex 72255 Ruys 6 . Total quantity 300 tonnes 7. Origin of the butteroil Community market 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging TO GUYANA' 12. Shipment period Before 30 June 1985 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian interven ­ tion agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) 8 . 6 . 85 No L 149/ 13Official Journal of the European Communities Description of the lot B 1 . Programme (a) legal basis (b) purpose 1984 Council Regulation (EEC) No 1278/84 Commission Decision of 27 March 1985 2. Recipient 0 3 . Country of destination , Niger 4. Stage and place of delivery Free-at-destination Niamey 5. Representative of the recipient (2) (3)  5a) Addressee DÃ ©lÃ ©gation de la ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, district n0 2, Ilot 1853, Niamey, Niger 6 . Total quantity 400 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging A red cross 15x15 cm and : 'ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX ­ ROUGE ET DU CROISSANT-ROUGE / POUR DISTRI ­ BUTION GRATUITE' 12. Shipment period Before 31 July 1985 13 . Closing date for the submission of tenders 24 June 1985 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 August 1985 8 July 1985 15. Miscellaneous (6) No L 149/ 14 Official Journal of the European Communities 8 . 6 . 85 Description of the lot C 1 . Programme 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 3 July 1984 2. Recipient World Food Programme 3. Country of destination South Yemen 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 1 20 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'PDR YEMEN 608 P2 / ADEN / ACTION OF THE WORLD FOOD PROGRAMME' 12. Shipment period Before 15 August 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders  15. Miscellaneous The costs of supply are determined by the German interven ­ tion agency in accordance with Article 15 of Regulation (EEC) No 1354/83 8 . 6 . 85 Official Journal of the European Communities No L 149/ 15 Description of the lot D 1 . Programme 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 3 July 1984 2. Recipient World Food Programme 3 . Country of destination Colombia 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 576 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms under point 4.2 of Annex I B to Regulation (EEC) No 1354/83 « 11 . Supplementary markings on the packaging 'COLOMBIA 2788 QX / SANTA MARIA / ACTION OF THE WORLD FOOD PROGRAMME' 12. Shipment period Before 31 July 1985 13 . Closing date for the submission of tenders 24 June 1985 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 August 1985 8 July 1985 15. Miscellaneous 0 No L 149/ 16 8 . 6 . 85Official Journal of the European Communities Description of the lot E F 1984 Council Regulation (EEC) No 1278/84 Commission Decision of 3 July 1984 World Food Programme Colombia fob 1 . Programme (a) legal basis (b) purpose 2. Recipient 3 . Country of destination 4. Stage and place of delivery 5 . Representative of the recipient (2) (3) 6 . Total quantity 7. Origin of the ,skimmed-milk powder 8 . Intervention agency holding the stocks 9. Specific characteristics 1 0 . Packaging 11 . Supplementary markings on the packaging 208 tonnes 212 tonnes Community market Belgian French Annex I B to Regulation (EEC) No 1354/83 25 kilograms under point 4.2 of Annex I B to Regulation (EEC) No 1354/83 'COLOMBIA 2368 / BUENAVENTURA / SANTA MARIA ACTION OF THE WORLD FOOD PROGRAMME' Before 31 July 198512. Shipment period 13. Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Belgian French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 0 8 . 6. 85 Official Journal of the European Communities No L 149/ 17 Description of the lot G 1 . Programme 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 3 July 1984 2. Recipient World Food Programme 3 . Country of destination Botswana 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6. Total quantity 10 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10. Packaging 25 kilograms under point 4.2 of Annex I B to Regulation (EEC) No 1354/83 11 . Supplementary markings on the packaging 'BOTSWANA 2478 QX / DURBAN IN TRANSIT TO BOTSWANA / ACTION OF THE WORLD FOOD PROGRAMME' 12. Shipment period Before 31 July 1985 13. Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : I (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 1 5 of Regulation (EEC) No 1354/83 (8) No L 149/ 18 Official Journal of the European Communities 8 . 6 . 85 Description of the lot H 1 . Programme 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 3 July 1984 2. Recipient World Food Programme 3. Country of destination Algeria 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 290 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks . German 9. Specific characteristics Entry into intervention stock after 1 October 1984 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'ALGÃ RIE 2789 Q / ALGER / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 12. Shipment period Before 31 July 1985 13. Closing date for the submission of tenders 24 June 1985 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 August 1985 8 July 1985 1 5 . Miscellaneous  8 . 6 . 85 Official Journal of the European Communities No L 149/ 19 Description of the lot I 1 . Programme 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 3 July 1984 2. Recipient 3 . Country of destination | The Republic of Zambia 4. Stage and place of delivery Free-at-destination Lusaka, Zambia (9) 5. Representative of the recipient Dairy Produce Board, PO box 30124, Lusaka, Tel . 214 770, telex ZA 41520 6. Total quantity 400 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9. Specific characteristics Entry into intervention stock after 1 October 1984 10. Packaging 25 kilograms 11 . Supplementary markings on the packaging TO ZAMBIA' 12. Shipment period Before 31 July 1985 13. Closing date for the submission of tenders 24 June 1985 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 August 1985 8 July 1985 15. Miscellaneous 0 °) No L 149/20 Official Journal of the European Communities 8 . 6. 85 Description of the lot K 1 . Programme 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 3 July 1984 2. Recipient 3 . Country of destination | Egypt Arab Republic 4. Stage and place of delivery fob 5. Representative of the recipient (3) Ambassade de la republique arabe d'Ã gypte, section commer ­ ciale, avenue Louise 522, B-1050 Bruxelles Tel . (02) 647 32 27, telex 64809 COMRAU B 6. Total quarttity 1 000 tonnes (") 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9. Specific characteristics n 10. Packaging 25 kilograms 11 . Supplementary markings on the packaging TO EGYPT 12. Shipment period Before 15 August 1985 13. Closing date for the submission of tenders 24 June 1985 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 31 August 1985 8 July 1985 15. Miscellaneous  8 . 6. 85 Official Journal of the European Communities No L 149/21 Description of the lot L 1 . Programme 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 3 July 1984 2. Recipient World Food Programme 3 . Country of destination Jordan 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6. Total quantity 216 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10. Packaging 25 kilograms 11 . Supplementary markings on the packaging 'JORDAN 1386 EM / AQABA / ACTION OF THE WORLD FOOD PROGRAMME' 12. Shipment period Before 15 July 1985 13. Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Dutch interven ­ tion agency in accordance with Article 1 5 of Regulation (EEC) No 1354/83 (13) No L 149/22 Official Journal of the European Communities 8 . 6 . 85 Description of the lot M N 1 . Programme 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 3 July 1984 2. Recipient World Food Programme 3 . Country of destination Zambia 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3) 6. Total quantity 30 tonnes ( l4) 23 tonnes (u) 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Irish 9. Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10. Packaging 25 kilograms under point 4.2 of Annex I B to Regulation (EEC) No 1354/83 11 . Supplementary markings on the A green cross 30 x 30 cm and : packaging 'ZAMBIA 2620 / 'ZAMBIA 2538 / LUSAKA VIA DAR-ES-SALAAM / ACTION OF THE WORLD FOOD PROGRAMME' 12. Shipment period Before 30 June 1985 13. Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 C 5) 8 . 6 . 85 Official Journal of the European Communities No L 149/23 Description of the lot O 1 . Programme 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 3 July 1984 2. Recipient World Food Programme 3 . Country of destination Syria 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 201 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks United Kingdom 9. Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10. Packaging 25 kilograms under point 4.2 of Annex I B to Regulation (EEC) No 1354/83 11 . Supplementary markings on the packaging 'SYRIA 2746 Q / LATTAKIA / ACTION OF THE WORLD FOOD PROGRAMME' 12. Shipment period Before 15 July 1^85 13. Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the United Kingdom intervention agency in accordance with Article 15 of Regula ­ tion (EEC) No 1354/83 (,6) No L 149/24 Official Journal of the European Communities 8 . 6 . 85 Notes (') This Annex, together with the notice published in the Official Journal of the European Commu ­ nities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See the list published in the Official Journal of the European Communities No C 229 of 26 August 1983, page 2. (3) The successful tenderer shall contact the recipient as soon as possible in order to ascertain which shipping documents are required. (4) Commission Delegate to be contacted by the successful tenderer : M. Theo Rasschaert, 64B Middle Street, South Cummingsburg, Georgetown, telex 2258 DELEG GY. (*) The recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, BP 276, CH-1211 , Geneve 19, telex 22555. (') Commission Delegate to be contacted by the successful tenderer : BP 10388, Niamey, Niger, telex 5267 NI DELEGFED NIAMEY. P) Commission Delegate to be contacted by the successful tenderer : Valle Arriba, Calle ColibrÃ ¬, Carretera de Barata, Caracas, Venezuela, telex 26336 COMEUR VC. (8) Commission Delegate to be contacted by the successful tenderer : PO box 1253,  Gaborone, Botswana, telex 2403 DECED Gaborone (') Addressee : Dairy Produce Board, Kwacha House, Karoi RD, Lusaka, Tel . 214770, telex ZA 41520 . (10) Commission Delegate to be contacted by the successful tenderer : M. Swift, Commission Delegate, PO box 34871 , Lusaka, Zambia, Tel . 250906  250711 , telex DECEC ZA 40440 . (") The tender may relate to a partial quantity amounting to 500 tonnes or a multiple of 500 tonnes ; see Article 11 (3), third subparagraph, of Regulation (EEC) No 1354/83. ( 12) The skimmed-milk powder must be obtained by the process 'low-heat temperature, expressed whey protein nitrogen, not less than 6 mg/g' and correspond to the characteristics specified in Annex I to Regulation (EEC) No 625/78 (OJ No L 84, 31 . 3 . 1978 , p. 19). For the 'total colony count' however, ADMI Standard Methods ED, 1971 , pages 16 to 21 , may be used instead of Inter ­ naitonal Standard FIL 49 : 1970 . ( 13) Commission Delegate to be contacted by the successful tenderer : Schmeisani , Wadi Sagra Circle, PO box 926794, Amman, Jordan, telex 22260 DELEUR JO. (14) To be delivered on standard pallets  40 bags each pallet  wrapped in plastic shrinked cover. (15) Commission Delegate to be contacted by the successful tenderer : Plot 4899, Brentwood Drive, PO box 34871 , Lusaka, Zambia, telex 40440 DECEC ZA. (1S) Commission Delegate to be contacted by the successful tenderer : 73 , rue Al Rachid, BP 11269, Damas, Syria, telex DELCOM SY 412919 .